Title: From George Washington to Thomas Lansdale, 22 October 1782
From: Washington, George
To: Lansdale, Thomas


                  
                     
                     SirHead Quarters Verplanks Point 22d Octr 1782
                  
                  You will halt the Detachment under your Command at Pompton, as near what is called the Yellow House (Curtis’s) as possible.  If you have not Tents, you must get your Men under cover in as compact a manner as the nature of the neighbouring Farm Houses will admit.  You will detach a Captain two Subalterns and 50 Men to the Block house in the Clove, a little beyond Sufferans, and give him orders to relieve the party now there, belonging to the New York Line, who are to join their Regiment; The Relieving Officer will take the directions for his duty from the Officer relieved.  Be pleased to make me a Return, by the Bearer, of the Strength of your Detachment.  I am Sir Your Most Obedient Humble Servant
                  
                     Go: Washington
                     
                  
               